March 3, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Investment Funds (the “Registrant”) -Dreyfus/Standish Global Fixed Income Fund (“Series”) File Nos. 811-04813; 33-08214 1933 Act File No.: 33-08214 1940 Act File No.: 811-04813 CIK No. 0000799295 Dear Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Series of the Registrant for the annual period ended December 31, 2015. Please direct any questions or comments to the attention of the undersigned at (412) 234-2057. Sincerely yours, /s/ Vickie Walton Vickie Walton Paralegal Enclosures
